[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: PLEADING # 163 — UNIVERSAL TRUCKING'SOBJECTIONS TO PLAINTIFF'S SUPPLEMENTAL DISCOVERY
Disclosure A — Objection overruled
Interrogatories
    7. Objection partially overruled; defendant's response need only cover two years pre-accident.
8. Objection overruled.
    9. Objection partially overruled. Answer must disclose only the name and address of individuals participating in the inspections identified in response to 7 and 8. If no specific inspections are disclosed in response to 7 and 8, then 9 must be answered fully.
    10. Objection partially overruled; answer need only address six months prior to accident.
    11. Objection partially overruled; answer need only embrace a two year period pre-accident and need only embrace steering and braking systems.
12. Objection overruled.
13. Objection overruled.
14. Objection overruled. CT Page 14159
15. Objection sustained.
16. Objection sustained.
17. Objection overruled.
18. Objection overruled.
19. Objection sustained.
    20. Objection partially overruled; answer need only embrace braking and steering systems.
21. Objection sustained.
    23. Objection sustained on basis of representation contained in the objection by defendant. If plaintiff disputes the representation, re-claim this issue in a separate motion complete with exhibits containing relevant documents and correspondence exchanged and any affidavits helpful to resolution.
    24. Objection partially overruled; defendant must disclose dates on which any photographs or videotapes in its possession were produced. Then, if specifically requested by plaintiff, a more pointedly responsive objection as to work product might be entertained in a more fully informed fashion.
25.
a. Objection overruled.
b. Objection sustained.
c. Objection overruled.
d. Objection overruled.
26. Objection overruled.
a. Objection sustained.
b. Objection sustained. CT Page 14160
c. Objection sustained.
    If the answer to 26 reveals an examination, then plaintiff may move for report(s) and/or authorization and defendant can raise any privacy objections at said time.
27. Objection sustained.
28. a. Objection overruled.
b. Objection sustained.
c. Objection sustained.
RE: PRODUCTION
5. Objection overruled.
6. Objection overruled.
7. Objection overruled.
8. Objection sustained.
9. Objection sustained.
10. Objection overruled.
11. Objection overruled.
12. Objection sustained.
13. Objection sustained.
14. Objection sustained.
    15. Objection partially overruled; response may be limited to one month prior to accident.
    16. Objection partially overruled; response may be limited to one year prior to accident.
    17. Objection partially overruled; response may be limited to one year prior to accident.
CT Page 14161
    18. Objection overruled but production may be limited in accordance with ruling on Interrogatory 20.
19. Objection sustained.
    21. Objection sustained in accordance with ruling on Interrogatory 23.
    22. Objection sustained, at least until the ruling on Interrogatory 24 is more fully played out.
23. Objection sustained.
    24. Objection sustained; once answer to Interrogatory 26 is submitted the issue of authorization and/or reports may be litigated as suggested in the ruling upon Interrogatory 26.
25. Objection sustained.
26. Objection sustained.
NADEAU, J.